—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Middle Country Central School District, dated December 15, 1999, which, upon a finding of a Hearing Officer, after a hearing, that the petitioner was guilty of misconduct, rejected the Hearing Officer’s recommendation to suspend the petitioner, and terminated her employment, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), dated June 26, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the penalty of termina*504tion imposed by the respondent Middle Country Central School District was not so disproportionate to the petitioner’s misconduct as to be shocking to one’s sense of fairness (see, Matter of Kelly v Safir, 96 NY2d 32). Santucci, J. P., Altman, Florio and Adams, JJ., concur.